DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s response filed August 4, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-2, 4, 7 and 20-24 are currently pending.  Claim 1 is currently amended. Claims 3, 5-6, 8-19 and 25 are cancelled.

Claim Rejections - 35 USC § 103
Rejection Withdrawn
RE: Rejection of Claim(s) 1-4, 7 and 20-24 under pre-AIA  35 U.S.C. 103(a) as obvious over Victor, as evidenced by Hielscher Instruction Manual:
It is noted that claim 3 has been cancelled.
Applicant has amended claim 1 to now require that in the method of isolating a stromal vascular fraction comprising treating the adipose tissue with ultrasonic 
Applicant’s arguments, as discussed at pages 10-12 of Applicant’s remarks, with respect to the claimed temperature range, in combination with the Thomas Declaration under 37 CFR 1.132, filed August 4, 2021, are found persuasive.  Therefore, the rejection over Victor, as evidenced by Hielscher Instruction Manual, has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4, 7 and 20-24 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wade Haaland, Registration No. 68,018, on September 8, 2021.

Claim 2 has been amended as follows:
 The method according to claim 1 wherein the temperature of the adipose tissue during ultrasonic cavitation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a method of isolating a stromal vascular fraction comprising viable stromal/stem cells from adipose tissue, the method comprising treating the adipose tissue with ultrasonic cavitation about 90 seconds to about 8 minutes with an amplitude and cycle corresponding to that of a Hielscher UP200S ultrasonic device set at an amplitude of about 20% to about 70%, and a cycle of about 0.2 to about 0.8 seconds; wherein in said method, the amplitude does not exceed 70%, the cycle does not exceed 0.8 seconds, the duration of cavitation does not exceed 8 minutes, and the temperature of the adipose tissue does not exceed about 43 °C to about 45 °C.
The closest prior art, Victor et al., (US 2012/0164113, IDS 6/26/2018), taught methods for obtaining the stromal vascular cells from adipose tissue by using ultrasonic cavitation for a sufficient period of time to lyse the fat cells, as well as the blood vessels contained therein ([0007]).  Victor’s disclosure at paragraph [0137] and claim 75 claims ultrasonic cavitation is effected by slowly increasing cycle and amplitude once the probe is submerged into the container containing the fat, until it reaches a cycle of 0.9 and amplitude 90%.  Victor does not further disclose the temperature of the adipose tissue during the ultrasonic cavitation, specifically which the temperature does not exceed about 43 °C to about 45 °C. It is noted that Applicant’s FIG. 4 clearly illustrates a significant increase in temperature, exceeding 45°C, when the amplitude exceeds 80% for a cycle setting of 0.4 and Applicant’s FIG. 5 illustrates a significant increase in temperature, exceeding 45°C, when the cycle setting is greater than 0.6 when using an amplitude of only 50%. Thus, in taking into consideration Victor’s parameters disclosed at paragraph [0137] and Applicant’s data at FIGs. 4 and 5, it does not appear that 
As to Victor’s teaching of broader, overlapping ranges at Example 2 (paragraphs [0143]-[0147]), specifically ultrasonic cavitation for about 10 minutes where the amplitude is set at about 50-100% and cycle is set at about 1.0. It is again noted that Victor does not disclose the temperature of the adipose tissue and Applicant’s data (FIGs. 4-6) has provided evidence that, when the amplitude does not exceed 70%, the cycle does not exceed 0.8 seconds and the duration of cavitation does not exceed 8 minutes, the temperature of the adipose tissue does not exceed about 43°C to 45°C, thus maintaining cell viability, as illustrated at Applicant’s FIG. 6.  This is interpreted as critical ranges that prevent detrimental effects to the viability of the isolated cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								/EVELYN Y PYLA/                                                                                                    Examiner, Art Unit 1633                                                                                                    /SCOTT LONG/Primary Examiner, Art Unit 1633